DETAILED ACTION
Allowable Subject Matter
Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2018/0224999 A1 to Lee et al (“Lee”) in view of US Patent Pub. 2015/0135108 A1 to Pope et al (“Pope”).
As to claim 1, Lee discloses a method of determining a fingerprint collection region, the method being applied to a terminal device (See Fig. 18B), and comprising: 
determining a contact region according to a touch signal generated by a touch operation from a starting moment t0 of sensing the touch operation (1810-1830); 
determining a change rate of a feature parameter of the contact region (See Fig. 18B, 1830; ¶ 0199, “touch speed”); and 
(See Fig. 18B, 1840-1850).
Lee fails to disclose determining the fingerprint collection region according to the contact region when the change rate is smaller than or equal to a preset change rate.  
Pope discloses a fingerprint detection system comprising: determining the fingerprint collection region according to the contact region when the change rate is smaller than or equal to a preset change rate (¶ 0752).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Lee with the teachings of Pope of determining the fingerprint collection region according to the contact region when the change rate is smaller than or equal to a preset change rate, as suggested by Pope thereby similarly using known configurations for employing thresholds for activating fingerprint detection in the device of Lee.
As to claim 2, Lee discloses wherein the feature parameter is used to represent an area of the contact region (¶ 0199). 
As to claim 10, Lee discloses wherein when the type of the touch operation is the fingerprint identification, the method further comprises: expanding the fingerprint collection region according to a preset proportional coefficient (¶ 0156-0157).  
As to claim 11, Lee in view of Pope discloses all of the limitations of claim 1 and further discloses an electronic device (See Fig. 1), comprising: 
one or more processors (120); and 
(130) for storing processor executable instructions, wherein when the instructions are invoked.   
As to claim 12, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 20, Lee in view of Pope discloses all of the limitations of claim 1 and further discloses a non-transitory computer readable storage medium storing computer programs (¶ 0056).  


Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624